389 F.2d 379
Brent L. SELLICK, Appellant,v.Theodore William BELL, Sr., and Myrtle Watson Harris Bell, Appellees.
No. 21640.
United States Court of Appeals Ninth Circuit.
Feb. 6, 1968.

Brent Sellick, in pro. per.
James J. Biggins, Jr.  (argued) of Smith, Biggins & Crockett, San Diego, Cal., for appellee.
Before BARNES, JERTBERG and ELY, Circuit Judges.
PER CURIAM:


1
Appellant appeals from an order of the District Court affirming the order of the referee in bankruptcy declaring null and void a judgment lien on real property belonging to bankrupts.


2
The lien arose out of money judgment obtained by appellant against the bankrupts in a state court action on a conditional sales contract for the unpaid balance of the purchase price of a seagoing vessel sold by appellant to bankrupts.  The action was in personam and not in rem against the vessel.


3
Appellant contends that the lien voided by the order of the referee is a maritime lien which the bankruptcy court is without jurisdiction to pass upon.  Appellant's contention is without merit.  See Foust v. Munson Steamship Lines, 299 U.S. 77, 57 S. Ct. 90, 81 L. Ed. 49 (1936), and Sellick v. Sun Harbor Marina, Inc., 9 Cir., 384 F.2d 870, decided October 27, 1967.


4
Affirmed.